                     Case 4:20-cv-05640-YGR Document 793 Filed 06/09/21 Page 1 of 5


            1    THEODORE J. BOUTROUS JR., SBN 132099        MARK A. PERRY, SBN 212532
                 tboutrous@gibsondunn.com                    mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                CYNTHIA E. RICHMAN (D.C. Bar No.
                 rdoren@gibsondunn.com                       492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556               crichman@gibsondunn.com
                 dswanson@gibsondunn.com                     GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471               1050 Connecticut Avenue, N.W.
                 jsrinivasan@gibsondunn.com                  Washington, DC 20036-5306
            5    JASON C. LO, SBN 219030                     Telephone: 202.955.8500
                 jlo@gibsondunn.com                          Facsimile: 202.467.0539
            6    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue Los Angeles, CA      ETHAN DETTMER, SBN 196046
            7    90071-3197 Telephone: 213.229.7000          edettmer@gibsondunn.com
                 Facsimile: 213.229.7520                     GIBSON, DUNN & CRUTCHER LLP
            8                                                555 Mission Street
                 VERONICA S. MOYÉ (Texas Bar No.             San Francisco, CA 94105-0921
            9    24000092; pro hac vice)                     Telephone: 415.393.8200
                 vmoyé@gibsondunn.com                        Facsimile: 415.393.8306
           10    GIBSON, DUNN & CRUTCHER LLP
                 2100 McKinney Avenue, Suite 1100
           11    Dallas, TX 75201
                 Telephone: 214.698.3100
           12    Facsimile: 214.571.2900
           13    Attorneys for Defendant, APPLE INC.
           14

           15                                  UNITED STATES DISTRICT COURT
           16                             NORTHERN DISTRICT OF CALIFORNIA
           17

           18    EPIC GAMES, INC.,                            CASE NO. 20-CV-05640-YGR

           19                    Plaintiffs,

           20         v.                                     APPLE INC.’S RESPONSE TO
                                                             OBJECTIONS TO PROPOSED FINDINGS
           21    APPLE INC.,                                 OF FACT AND CONCLUSIONS OF LAW

           22                    Defendant.                  The Honorable Yvonne Gonzalez Rogers

           23

           24

           25

           26

           27

           28

Gibson, Dunn &             APPLE INC.’S RESPONSE TO OBJECTIONS TO PROPOSED FINDINGS OF FACT AND
Crutcher LLP
                                                    CONCLUSIONS OF LAW
                                                  CASE NO. 20-CV-05640-YGR
                      Case 4:20-cv-05640-YGR Document 793 Filed 06/09/21 Page 2 of 5


            1           Defendant Apple Inc. (“Apple”) respectfully submits this response to Epic Games, Inc.’s
            2    Objections to Apple Inc.’s Proposed Findings of Fact and Conclusions of Law. Dkt. 791.
            3           At the final pretrial conference, the Court explained the purpose of the objection procedure, as
            4    well as the scope of appropriate objections:
            5           You know, I put that in there because – and this is just for something major. You know,
                        I will give you an example.
            6
                        Hit and run case. And, you know, big question about whether the light was red or the
            7           light was green. And it comes in totally different than people expect or at least what’s
                        presented to the Court is totally different.
            8

            9           If there is something that is not – that is not arguable, in your view, I want to know about
                        it sooner rather than later because memories – I can try to fix it.
           10
                        But that’s what that objection would be; if there is something that’s really not arguable
           11           and that you think the other side just got flat wrong, then let me know so that I can try
                        to figure it out. Check my own notes while my memory is fresh and we can try to – so
           12           I expect to have nothing, I expect to have no objections to be clear. But I put it there
                        just in case.
           13
                 Hr’g Tr. 51:4–20 (Apr. 21, 2021) (emphases added). As the Court summarized: “This is really for
           14
                 something that is really almost outrageous.” Id. at 52:15–16 (emphasis added).
           15
                        None of Epic’s objections come close to meeting the high standard set by the Court. Rather
           16
                 than objections about what witnesses actually testified to or what documents actually say, Epic merely
           17
                 offers arguments about what the evidence proves, without claiming or showing that any of its objections
           18
                 relate to “something major,” let alone “outrageous.”          Epic has filed what it characterizes as
           19
                 “objections,” but what really are an attempt to rebut four specific characterizations of the evidentiary
           20
                 record by Apple.
           21
                        Each of the four points to which Epic takes issue is at least “arguable.” Indeed, as to each of
           22
                 them, Apple clearly has the better of the argument:
           23
                 Finding of Fact ¶ 168.1
           24

           25            At trial, Epic pointed to Apple documents with surveys of developers that contain
                         negative comments about the App Store. But Epic focused exclusively on figures
           26
                         related to one narrow issue—search and discoverability—which, given the nature of
           27            search results (in which only one developer’s app can be the top result for a given
                         search) almost always leaves some developers dissatisfied. Trial Tr. 4001:7–9.
           28
                                                                     1
Gibson, Dunn &              APPLE INC.’S RESPONSE TO OBJECTIONS TO PROPOSED FINDINGS OF FACT AND
Crutcher LLP
                                                     CONCLUSIONS OF LAW
                                                   CASE NO. 20-CV-05640-YGR
                      Case 4:20-cv-05640-YGR Document 793 Filed 06/09/21 Page 3 of 5


            1           Epic objects that this statement is “incorrect” because other “developer complaints” were
            2    addressed at trial. Dkt. 791 at 2. But Apple’s proposed finding is expressly limited to (a) “Apple
            3    documents with surveys of developers,” and (b) the “figures” within such documents relating to search
            4    and discovery. The documents Epic cites confirm that the statistical survey evidence Epic put into the
            5    record relates to the discoverability and marketing of apps. PX-2284.6; DX-3800.073. Indeed, Epic’s
            6    expert, Dr. Evans, used a demonstrative that was limited to search and discovery. PDX-0041.40.
            7           PX-2062, also cited by Epic, is simply a collection of anecdotal responses from developers, not
            8    any “figures” on developer satisfaction. See PX-2062.1 (noting that the document “only include[s] a
            9    handful [of] quotes”). The remaining citations in Epic’s objections similarly provide only anecdotal
           10    evidence.   The actual statistical evidence in the record shows that developers (and users) are
           11    overwhelmingly satisfied with the App Store. See PX-2062.6–.7; DX-3513.015; DX-3781.008; DX-
           12    3922.063; DX-4275.205; DX-4089.056. Epic’s trial tactic was to divert the Court’s attention from this
           13    fact by focusing on search and discovery—as the proposed finding accurately states.
           14    Finding of Fact ¶ 602
           15
                         The challenged licensing terms do not restrain any competition that would occur in
           16            the absence of the DPLA. Ex. Expert 12 ¶¶ 51, 54 (Malackowski).
           17
                        Epic objects that this proposed finding is not supported by Mr. Malackowski’s written direct
           18
                 testimony. That is incorrect: Mr. Malackowski’s written direct testimony explains that “a developer
           19
                 must use Apple’s IP to develop apps for the iOS ecosystem,” and that Dr. Evans’ failure to analyze the
           20
                 intellectual property implications of his proposed but-for world “casts doubt on his analysis of the
           21
                 hypothetical world that he contends would exist ‘absent Apple’s exclusionary practices.’” Ex. Expert
           22
                 12 ¶ 51 (Malackowski). Similarly, Mr. Malackowski testified that although “Dr. Athey opines that she
           23
                 would expect greater innovation in economic middleware absent Apple’s challenged conduct,” Dr.
           24
                 Athey “never analyzes the degree to which Apple IP would need to be used to develop such middleware
           25
                 for iOS apps.” Ex. Expert 12 ¶ 54 (Malackowski). Mr. Malackowski criticizes Dr. Evans’ and Dr.
           26
                 Athey’s respective visions of the but-for world. Neither Dr. Evans nor Dr. Athey considered the
           27

           28
                                                                   2
Gibson, Dunn &               APPLE INC.’S RESPONSE TO OBJECTIONS TO PROPOSED FINDINGS OF FACT AND
Crutcher LLP
                                                      CONCLUSIONS OF LAW
                                                    CASE NO. 20-CV-05640-YGR
                      Case 4:20-cv-05640-YGR Document 793 Filed 06/09/21 Page 4 of 5


            1    intellectual property implications of their proposal, and thus this proposed finding is amply supported
            2    by Mr. Malackowski’s written direct testimony.
            3    Finding of Fact ¶ 618
            4
                         Many third-party app stores simply lack the resources or incentives to conduct the
            5            same level of review and analysis as Apple. Ex. Expert 11 ¶ 83 (Rubin); see also DX-
                         3194.001 (observing that a store-within-a-store represents “the worst of the worst”
            6            type of threat to Apple’s ecosystem). Others do not have the same standards for
            7            privacy and may have economic incentives to affirmatively lower the level of review.
                         See Ex. Expert 11 ¶ 84 (Rubin).
            8
                        Epic objects that this finding relies on portions of Dr. Rubin’s written direct testimony that were
            9
                 stricken by the Court. However, the Court did not strike the entirety of paragraph 84, and this finding
           10
                 is amply supported by Dr. Rubin’s admitted testimony. Dr. Rubin testified, for example, that “certain
           11
                 large companies are heavily dependent on ad revenue, which in turn, is heavily dependent on the ability
           12
                 of an app to track user behavior,” that “[o]ther companies may choose to maintain different standards,”
           13
                 that “Google similarly does not have guidelines pertinent to privacy protection,” and that “[b]ecause
           14
                 GOG’s purpose is to make unworkable games work again, not to provide secure apps, it likely
           15
                 prioritizes security less than the App Store.” Ex. Expert 11 ¶ 84 (Rubin); see also Trial Tr. 3765:21–
           16
                 3766:10 (Rubin) (overruling objection to testimony regarding the business model of ad-based app
           17
                 stores). This evidence supports the uncontroversial conclusion that different companies, with different
           18
                 business objectives (and budgets), have differing incentives to protect privacy.
           19
                 Conclusion of Law ¶ 600
           20

           21            Epic brings a claim under the California Unfair Competition Law (“UCL”), claiming
                         that it “was unreasonably prevented from freely distributing mobile apps or its in-app
           22            payment processing tool.” Dkt. 1 ¶ 290. (Epic does not challenge the anti-steering
           23            provisions in its UCL cause of action.) Epic claims that Apple’s conduct is both
                         “unlawful” and “unfair” under the Unfair Competition Law. Id. ¶¶ 288, 289.
           24
                        Epic complains that the parenthetical sentence in this conclusion is incorrect because Epic
           25
                 “challenged these [anti-steering] provisions under the California Unfair Competition Law in Count 10
           26
                 of the Complaint.” Dkt. 791 at 3. Epic’s pleadings and other filings speak for themselves. Nowhere
           27
                 in Count 10 of its Complaint does Epic even tangentially reference anti-steering. See Dkt. 1 ¶¶ 285–
           28
                                                                    3
Gibson, Dunn &              APPLE INC.’S RESPONSE TO OBJECTIONS TO PROPOSED FINDINGS OF FACT AND
Crutcher LLP
                                                     CONCLUSIONS OF LAW
                                                   CASE NO. 20-CV-05640-YGR
                       Case 4:20-cv-05640-YGR Document 793 Filed 06/09/21 Page 5 of 5


            1    291. Similarly, nowhere in its Conclusions of Law discussing the UCL claim does Epic discuss or
            2    reference anti-steering. See Dkt. 777-3 ¶¶ 437–471 (Conclusions of Law). Epic may wish in retrospect
            3    that it had brought such a challenge, but it did not.
            4

            5

            6    DATED: June 9, 2021                            GIBSON, DUNN & CRUTCHER LLP
            7

            8                                                   By:          /s/ Mark A. Perry
                                                                                 Mark A. Perry
            9
                                                                Attorney for Defendant Apple Inc.
           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                                                                         4
Gibson, Dunn &               APPLE INC.’S RESPONSE TO OBJECTIONS TO PROPOSED FINDINGS OF FACT AND
Crutcher LLP
                                                      CONCLUSIONS OF LAW
                                                    CASE NO. 20-CV-05640-YGR
